Citation Nr: 1811075	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the left knee.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, adjustment disorder, and dysthymia.

5.  Entitlement to service connection for headaches, to include as due to PTSD.

6.  Entitlement to service connection for obstructive sleep apnea, to include as due to PTSD.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for high cholesterol.

9.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to September 2005.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2018, the Veteran clarified that he is representing himself in this appeal.

The issue of entitlement to nonservice-connected pension was adjudicated in the September 2011 rating decision.  In the Veteran's Notice of Disagreement, he indicated that he wanted to appeal all of the issues in the previous rating decision.  However, the February 2014 Statement of the Case failed to include the issue.  As a result, the Board is taking jurisdiction of the nonservice-connected pension claim.  A Statement of the Case has not been issued and the Board is required to remand, rather than refer, this issue to the attention of the AOJ.  See 38 C.F.R. § 19.9(c) (2017); Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

All of the issues on appeal with the exception of service connection for high cholesterol are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

High cholesterol is not a disability for VA benefits purposes.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for high cholesterol have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As high cholesterol is not a disability recognized by VA as a matter of law, there is no evidence that could serve to prove entitlement to a disability.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

The Veteran contends that he has high cholesterol that is related to his service.  Based on the evidence as detailed below, the Veteran's claim is denied.  Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current disability with regards to his claim.  

VA has found that diagnoses of hyperlipidemia (high cholesterol), elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Therefore, even if the Board accepted the Veteran's statements asserting a link between his condition and military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

Accordingly, entitlement to service connection for high cholesterol must be denied.


ORDER

Service connection for high cholesterol is denied.


REMAND

The Veteran has filed claims for increased ratings for his right knee, left knee, and lumbar spine disabilities.  Additionally, he has filed claims for service connection for an acquired psychiatric disorder, headaches, obstructive sleep apnea, sinusitis, and nonservice-connected pension.  The Board finds that all of these claims need to be remanded.  

Initially, the Board notes that the claims file contains extremely limited medical records.  Although the RO stated that it reviewed treatment records from the VA Medical Center in Tuskegee for the September 2011 rating decision and February 2014 Statement of the Case, the treatment records are not in the claims file.  Additionally, the most recent treatment records in the claims file are from September 2011.  Recent medical records are critical for the Board to evaluate both the increased rating and service connection claims.  Finally, in December 2016, the Veteran provided VA with authorization to obtain medical records from Fort Carson, but it does not appear that this request was acted upon. 

With regards to the increased rating claims for bilateral knee and lumbar spine disabilities, the Board finds that a remand is required to obtain updated VA examinations.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination.  However, in this case, after considering the lengthy period of time since the previous examinations and the asserted general negative progression of the Veteran's musculoskeletal disabilities, new examinations are appropriate.

With regards to the acquired psychiatric disorder claim, the Veteran has now submitted a specific stressor statement regarding two incidents in service.  Upon remand, VA should attempt to confirm the Veteran's stressors.  Once the stressor development is concluded, VA should provide a new PTSD examination.  Additionally, the record includes references to mental health disorders such as depression, anxiety, adjustment disorder, and dysthymia.  While the Veteran did undergo a VA PTSD examination in April 2011, that examination was annotated on a Disability Benefits Questionnaire (DBQ) that focused solely on the issue of PTSD.  It is not clear whether the examiner was asked to consider whether the Veteran had clinically diagnosable psychiatric disorders other than PTSD, or if such other psychiatric disorders may be related to service.  As the Veteran was only previously evaluated for service connection for PTSD a VA examiner will also be asked to analyze whether the Veteran may have other mental health disorders that could be related to service.

After treatment records are received, VA should complete all necessary development of the issues of service connection for obstructive sleep apnea, a headaches disability, and sinusitis (or pharyngitis).  If warranted by the evidence of record, the Veteran should be afforded VA examinations to determine their relationship to service, if any.  With regards to the obstructive sleep apnea and headaches disability, the examiner should be asked whether these disabilities are related to the Veteran's mental health disorder.

Finally, for the reasons explained in the introduction, a Statement of the Case needs to be issued on the issue of entitlement to a nonservice-connected pension.  See 38 C.F.R. § 19.9(c); Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Tuskegee, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.  VA should attempt to fulfill the Veteran's request for medical records from Fort Carson.

2.  Schedule the Veteran for VA examinations for his bilateral knee and lumbar spine disabilities to determine their current severity.  The complete file should be made available to the examiner selected to conduct the examination.  The examiner should conduct a complete examination of the Veteran, and include a detailed description of the following:

(a) A description of the bilateral knee disability, to include a description of any existing symptoms such as pain, weakness, fatigability, or incoordination.  The examiner should also determine the degree of instability (if any) in the knees.

(b)  A description of the lumbar spine disability, to include range of motion, existence of ankylosis, and a thorough evaluation of any associated neurological symptoms such as radiculopathy.  If applicable, the severity of any neurological symptoms should be fully addressed.

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Take all necessary steps to verify the Veteran's asserted PTSD stressor(s).  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, depression, anxiety, adjustment disorder, and dysthymia.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should identify all current psychiatric disorders found on examination.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-V.

If the examiner concludes that no other psychiatric disorders are present other than PTSD, any comments regarding the diagnosis of such disorders elsewhere in the record would be most helpful to the Board in adjudicating this appeal.  

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After obtaining the VA treatment records, complete development for the obstructive sleep apnea, headaches, and sinusitis (or pharyngitis) claims.  If warranted based on the evidence of record, the Veteran should be afforded VA examinations to determine their relationship to service, if any.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  If the examiner determines that the below questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

After review of the claims file and examination of the Veteran, the examiner should state specifically whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's claimed headaches, obstructive sleep apnea, and sinusitis (pharyngitis) are etiologically related to his military service, to include whether his claimed headaches and obstructive sleep apnea are etiologically related to his claimed mental health disorder.  

5.  Furnish the Veteran a Statement to the Case that addresses the issue of entitlement to a nonservice-connected pension.  The issue should be returned to the Board only if the Veteran perfects a timely appeal in accordance with 38 U.S.C. § 7105 (2012).

6.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


